                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

VANESSA COTHRINE                                                             PLAINTIFF

V.                         CASE NO. 1:18-CV-62-JM-BD

PECO FOODS, INC.                                                           DEFENDANT

                                     JUDGMENT

      Pursuant to the order filed this day, judgment is entered dismissing this case

without prejudice.

      IT IS SO ORDERED this 13th day of March, 2019.


                                             ___________________________________
                                             UNITED STATES MAGISTRATE JUDGE
